Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 4,890,210 (Myers).
For claim 1, Myers figure 2 teaches a booster circuit, characterized in that, wherein the booster circuit comprises a boosting module (134), a protection capacitor (120), a rectifier diode (122), a voltage feedback module (128 and 132) and an output control resistor (200, 202, and 204), wherein:
a power input end of the boosting module is electrically connected to a power source (V1), an output end of the boosting module is electrically connected to a first end of the protection capacitor, and a second end of the protection capacitor is grounded;
an anode of the rectifier diode is electrically connected to the second end of the protection capacitor, and a cathode of the rectifier diode is electrically connected to a first end of the voltage feedback module, respectively, wherein conduction direction of the rectifier diode is the direction in which the anode is directed to the cathode thereof;
a second end of the voltage feedback module is electrically connected to a feedback end of the boosting module and a first end of the output control resistor, and a second end of the output control resistor is grounded;
an enable end of the boosting module is electrically connected to a controller (146 enables operation if V1 is below 10v), and a ground end of the boosting module is grounded;
the protection capacitor is configured to block the power source from directly discharging to the ground when the load is short-circuited.
For claim 2, Myers further teaches the booster circuit further comprises a grounding diode (124);
a cathode of the grounding diode is electrically connected to the second end of the protection capacitor, and an anode of the grounding diode is grounded, wherein the conducting direction of the grounding diode is the direction in which the cathode is directed to the anode thereof.
For claim 5, Myers further teaches said booster circuit further comprises an output filter (198) capacitor;
a first end of the output filter capacitor is electrically connected to the load, and a second end of the output filter capacitor is grounded.
Allowable Subject Matter
Claims 3, 4, 6-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D HOUSTON whose telephone number is (571)270-3901. The examiner can normally be reached M-F 10-7 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D HOUSTON/Primary Examiner, Art Unit 2842